Case 1:15-cV-06559-|LG-CLP Document 86 Filed 11/07/18 Page 1 of 2 Page|D #: 520

The Law Office of Ryan Lozar, P.C.

305 Broadway, 14th Floor; New York, NY 10007
Tel: 1-310-867-1562; Fax 1-877-666-4456
ryanlozar@gmail.com

 

November 7, 2018
Re: Cook et al.` v. Citv ofNY, et al., No. 15 Civ. 6559 (ILG) (CLP)
Dear Judge Pollak:

l represent Plaintifl`s in this Section 1983 action alleging, M Lia, false arrest, due process,
unlawful entry arising from Defendants’ claimed “emergency” removal of Shaqueena Cook’s (SC)
children CC and MC from Darlene Cook’s (DC) horne in March 2014. Plaintiffs allege that the
removal Without a Court Order was also Without emergency cause (as Defendants claim). Plaintiffs
were arrested during the incident for OGA and, in SC’s case, resisting arrest. The charges were later
dismissed

l write to register Plaintiffs’ opposition to one of two Defense requests made in their motion
dated Nov. 2, 2018. Docket No. 85. As Defendants have noted, Plaintiffs consent to the second of two
Defense requests made in that motion_their request for extension of time to produce a limited subset
of ACS records from 2012 and one from April 2013 that they located in a different ACS file than the
one that is addressed in the balance of this letter opposition

As the Court will recall, on August 31, 2018, Plaintiffs moved to compel certain discovery.
Docket No. 78. Plaintiffs’ motion sought a Court Order directing production of various records lt is
unnecessary to itemize all of these here because Plaintiffs’ motion also noted that ACS Defendants’ and
non-party ACS witnesses’ deposition testimony identified the existence of a heretofore unproduced
physical ACS file relating directly to 2013 and 2014 events contested in this litigation and Which likely
contained many if not all of the specific documents that are the subject of remaining Party dispute
(hereinafter “the 2013-2014 file”). §

Defendants opposed Plaintiffs’ motion, Docket No. 80, and the Court held related conference on
October 10, 2018, Docket Entrv 10/10/2018. At that conference, Plaintiffs argued the centrality of the
2013-2014 tile to this case, and Defendants told the Court that a non-party fortner ACS employee last
had the 2013-2014 file in his/her possession and claimed to have lost the entire 2013-2014 file. The
entire tile.

 

The Court granted Plaintiffs’ motion in part and denied it in part. Docket No. 82. As for the
2013-2014 tile, the Court directed Defendants to either produce it or to submit a subpoena for the
Court to so-order in the name of the alleged non-party former ACS employee who last had it and who
claims to have lost it. li The subpoena would direct the non-party former ACS employee to produce
it by a date certain; if s/he failed to do so, the Parties could seek an enforcement order from the Court.

Defendants have not produced the 2013-2014 tile. Nor have they submitted the subpoena for so-
ordering. lnstead, they ask the Court to relieve them from submitting the subpoena as directed in the
Court’s October 10, 2018, Order.

Case 1:15-cV-06559-|LG-CLP Document 86 Filed 11/07/18 Page 2 of 2 Page|D #: 521

First, Defendants say that the relief sought is justified because they obtained the above-
mentioned handful of 2012 records and one April 2013 record from a different file. But that file and
those records, unlike the missing 2013-2014 tile and its component records, do not squarely address
the events at issue in this case. As Plaintiffs previously argued in obtaining the standing Order from
which Defendants ask to be relieved, the 2013-2014 file contains the information that this case is
L)QLL Defendants’ reference to a different file is a red herring

Next, Defendants argue that the Court should relieve them from the Order as it pertains to finding
the 2013-2014 file because they will try to fmd all missing records another way. A request to be
relieved from the Order on this basis puts the cart before the horse and threatens to delay an already
rather-aged litigation, particularly where Defendants have not been particularly forthcoming about the
missing physical 2013-2014 file or many of the records contained therein until depositions revealed
this gaping hole in discovery.

Finally, and as the Court may recall, Defendants argued at October lO, 2018, conference that
many records could conceivably be lost forever because they might have only been stored inside the
missing 2013-2014 physical file. Taking Defendants at their word, Plaintiffs are entitled to discover
how the 2013-2014 file and its ingredient records went missing Defendants’ compliance With the
Court’s Order moves in the direction of that fair opportunity; relieving Defendants from the Order
moves away from it.

In summary, Plaintiffs vigorously object to Defendants’ unsupported request that they should be
relieved from the Court’s Order dated October 10, 2018. For the sake of brevity and because Plaintiffs
suspect that the Court will recall the circumstances giving rise to that Order in the first instance,
Plaintiffs have limited their discussion here. Should the Court need or want additional information in
weighing the contested aspect of Defendants’ motion, Plaintiffs ask for the opportunity to provide it on
request.

Sincerely,

Ry@Lozar

Attomey for P ainti s

 

